Citation Nr: 0204788	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  94-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the back, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran and a friend testified before a Hearing Officer 
at the Philadelphia, Pennsylvania Regional Office and 
Insurance Center in March 1994.  A transcript of that hearing 
is of record.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Newark, New Jersey.

The Board observes that testimony presented during the 
veteran's March 1994 RO hearing raises the issue of 
entitlement to a total disability evaluation due to 
individual unemployability.  To date, the RO has not 
addressed this claim.  Therefore this issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The residuals of the veteran's shell fragment wound of 
the back are manifested primarily by moderately severe damage 
to Muscle Group XX.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound of the back have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 5288, 5291, 
§ 4.73, Diagnostic Code 5320 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
noted below.

The veteran's service medical records show that in January 
1968 he sustained a penetrating wound of the back with no 
nerve or artery involvement.  A fragment was removed from the 
paraspinal muscle to the left of the tenth thoracic vertebrae 
under local anesthetic, and the veteran was discharged to his 
unit.  Within one month the veteran's wound was noted to be 
healed and he was discharged to duty.  Service connection for 
residuals of a fragment wound of the back, with an evaluation 
of 10 percent, was granted from July 1971.  In an October 
1989 rating decision, the evaluation for the disability was 
increased to 20 percent.  The 20 percent rating has remained 
in effect since that time.

The veteran and a friend testified at a hearing before a 
Hearing Officer in March 1994.  The testimony essentially 
dealt with the veteran's appeal for an increased rating for a 
psychiatric disorder.  The veteran stated that he had trouble 
working because of a seizure disorder.  He indicated that he 
was in pain every day. 

A VA examination conducted in April 1994 noted a scar, about 
two inches long, on the posterior lower left chest wall.  The 
examiner indicated that the scar was nontender.  No diagnosis 
was made.

VA outpatient records for the period from March 1995 to 
October 1997 show no treatment for a back disability.  

During a VA examination performed in June 1996, the examiner 
noted that the veteran had no spine disorder and no damage to 
any neural or bony structures.  He also noted that a small 
amount of paravertebral muscle tissue had to be excised in 
the course of removing the shrapnel, but not enough to be of 
any clinical significance.  The examination disclosed an 
elliptical four by two-centimeter scar at the level of the 
first and second lumbar vertebra just to the left of midline.  
The scar was slightly atrophic, not fixed to underlying 
structures and slightly tender to pressure.  The diagnosis 
was scar residuals of a shrapnel wound.

The record indicates that the veteran was scheduled for a VA 
spine examination in June 1998 but failed to report.  The 
veteran also failed to report for an examination scheduled 
for September 1998.  

The veteran reported for a VA examination in November 1998.  
He complained of increasing pain in his back.  He claimed 
that a muscle was removed from his back when the shrapnel was 
removed, and that his back had hurt since that time.  He 
noted that the pain was in his mid-back and low back and 
became worse with walking and overexertion.  Physical 
examination revealed a well-healed scar in the mid-thoracic 
to upper-lumbar area about three inches long and about half 
an inch across.  There was no loss of subcutaneous tissue.  
The examiner stated that there appeared to be no loss of 
underlying muscle.  The scar was left of the midline and non-
tender.  Examination of the back showed minimal muscle spasm 
in the lower lumbar and lower sacral regions.  There was 
minimal spasm in the lower thoracic and upper lumbar regions.  
Passive range of motion testing revealed forward flexion of 
70 degrees, backward extension to 25 degrees, lateral 
rotation to 25 degrees bilaterally, and lateral flexion to 15 
degrees, bilaterally.  No easy fatigability or incoordination 
was noted.  There was no additional loss of range of motion 
due to pain.  The diagnostic impression was degenerative 
arthritis of the lumbosacral spine.  The examiner noted that 
the joint was prone to exacerbation and flare ups.  Mild 
degenerative joint disease of the lumbosacral spine and a 
possible old fracture of the coccyx were noted on review of 
X-rays. 

A further VA examination was conducted in January 2001.  The 
veteran reported that he had constant pain.  Physical 
examination revealed no paraspinal muscle spasm or 
tenderness.  There was a well healed scar about 3 inches in 
length and one inch wide at its widest point, in the region 
of the mid to lower back at approximately T11 or T12.  The 
scar was non tender.  Passive range of motion testing 
revealed flexion to 70 degrees, extension to 15 degrees, 
lateral rotation to 35 degrees, bilaterally, and lateral 
flexion to 25 degrees, bilaterally.  There was no evidence of 
easy fatigability, incoordination, weakened motion, or 
additional loss of range of motion.  The diagnostic 
impression was degenerative arthritis of the lumbosacral 
spine.  The examiner noted that range of motion and DeLuca 
criteria had been supplied in the physical examination.  He 
emphasized that additional loss of range of motion could not 
be described at that time.  The examiner also indicated that 
examination of the veteran's scar had revealed loss of about 
an inch of muscle and subcutaneous tissue underlying it.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
December 2001.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his 
claim.  The RO has scheduled numerous VA examinations of the 
veteran's disability and has obtained VA treatment records.  
The veteran has been afforded a hearing.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate his 
claim.  The Board is also unaware of any such outstanding 
evidence or information.

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 62 
Fed. Reg. 30235-30240 (1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski , 1 Vet. App. 308, 312-313 
(1991).

Prior to July 3, 1997, 38 C.F.R. § 4.55 provided that muscle 
injuries in the same anatomical region will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity. 38 C.F.R. § 4.55(a) 
(1997).  On and after July 3, 1997, 38 C.F.R. § 4.55 provides 
that for compensable muscle group injuries which are in the 
same anatomical region but which do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2001).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose minimal 
scarring and slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus.  No significant impairment of 
function and no retained metallic fragments would be present.  
Moderate muscle disability is found where there has been 
through and through or deep penetrating wounds of relatively 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Clinical 
examination would disclose entrance and (if present) exit 
scars that are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
the muscle groups involved compared with the sound side must 
demonstrate positive evidence of marked or moderately severe 
loss.  With a severe muscle disability, there are extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance, with soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2001).

The RO has rated the veteran's residuals of a shell fragment 
wound of the back as 20 percent disabling pursuant to 
Diagnostic Code 5320, which provides that disability of the 
cervical and thoracic region of Muscle Group XX warrants a 20 
percent disability evaluation if is moderately severe and a 
40 percent evaluation if it is severe.  The regulation, as 
amended in 1997, includes no substantive change to this 
diagnostic code.

Alternatively, unfavorable ankylosis of the thoracic spine 
warrants an evaluation of 30 percent.  38 C.F.R. § 4.72 
Diagnostic Code 5288.  Limitation of motion of the thoracic 
spine warrants a 10 percent rating when it is either moderate 
or severe.  38 C.F.R. § 4.72, Diagnostic Code 5291.  

On assessing the foregoing evidence in light of the 
applicable criteria, the Board concludes that the veteran's 
muscle injury is solely in the thoracic musculature and is no 
more than moderately severe in nature.  The evidence shows 
that during service the veteran incurred a penetrating wound 
of his back which resulted in no nerve or artery involvement.  
He was not hospitalized.  

The record does not show, nor does the veteran contend, that 
he experienced prolonged infection as a result of his wound 
in service, and the wound itself was described in service as 
well healed within one month of the injury.  Moreover, there 
is no evidence of retained fragments, and VA examinations 
have been consistently negative for any evidence of more than 
minimal loss of deep fascia, and muscle substance or normal 
firm resistance.  There is no evidence of any significant 
tissue loss associated with the veteran's fragment wound.  In 
addition, physical examinations have demonstrated that the 
veteran retains a significant range of motion of his spine, 
with little loss of function and no visible evidence of 
atrophy.

In light of the above, the Board concludes that the veteran's 
muscle group injury is more accurately characterized as 
moderately severe in nature than severe. Accordingly, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 20 percent for muscle disability 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5320.

In addition, while the record reflects that the veteran 
exhibits some loss of motion of the spine, even with 
consideration of the veteran's complaints of increasing pain, 
the record reflects that the veteran maintains substantial 
range of motion of his spine.  Therefore, the Board concludes 
that the criteria for an evaluation in excess of 20 percent 
for limitation of motion of the spine are not met.  

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation in excess of 20 percent for the 
residuals of a shell fragment wound of the back.

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability clearly are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the back is denied.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

